Citation Nr: 0914893	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-35 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel











INTRODUCTION

The Veteran served on active duty from February 1970 to 
February 1977.  The Veteran's decorations include the Vietnam 
Service Medal, Republic of Vietnam Campaign Medal, Air Force 
Outstanding Unit Award with Valor, Republic of Vietnam 
Gallantry Cross with Palm, and the Air Medal. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2004 rating decision in which the RO denied 
service connection for PTSD.  In July 2004, the Veteran filed 
a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in October 2006, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in November 2006.

In October 2007, the Veteran submitted a request to revoke 
the representation by The American Legion, indicating his 
desire to represent himself.  The letter was received during 
the ninety-day period from the October 2007 notice of 
certification of the appeal for a request for a change in 
representation.  Hence, the Board recognizes the change in 
representation, and notes that the Veteran is now proceeding 
pro se in this appeal.  See 38 C.F.R. § 20.1304 (2008).  

In a December 2007 decision, the Board denied service 
connection for PTSD.  The Veteran appealed the December 2007 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2008, the Court issued 
a memorandum decision, vacating the Board's decision, and 
remanding the claim to the Board for action consistent with 
the decision.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC).  VA will notify the Veteran when further action, on 
his part, is required. 





REMAND

In light of points raised in the Memorandum Decision, and 
review of the claims file, the Board finds that further RO 
action on the claim on appeal is warranted.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 
 
If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2008); 
38 C.F.R. 3.304(f)(1) (2008); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993). 
 
If, however, the alleged stressor is not combat related, then 
the veteran's lay testimony, alone, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates his 
testimony or statements.  See Cohen v. Brown, 10 Vet. App. 
128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 
6 Vet. App. 283, 289-290 (1994). 

By way of background, a March 2004 letter from a private 
physician lists an Axis I diagnosis (clinical disorders or 
other conditions that may be a focus of clinical attention) 
of PTSD.  In Axis IV (psychosocial and environmental 
problems), he notes combat in Vietnam.  The physician relayed 
that the Veteran was stationed in Vietnam for approximately 
three months before being moved to Thailand; during which 
time he served as a flight engineer on aircraft.  The Veteran 
reported that while in Vietnam, a barracks was hit in the 
camp he was staying at and several people were killed.  He 
also stated that he was scheduled to go on a mission into 
Vietnam (from Thailand), but his superior told him that he 
did not need to go on the mission.  The plane the Veteran had 
been scheduled to be aboard for the mission was lost and 
presumed shot down.  The Veteran also reported witnessing 
injuries to and deaths of numerous fellow soldiers and 
others, as well as participating in numerous bombing raids.  

In a July 2004 stressor statement, the Veteran relayed that 
he served in Vietnam from June 1972 to September 1972 with 
the 19th SOS at the Tan Son Nhut United States Air Force Base 
(TSN), and in Thailand from October 1972 to March 1973 with 
the 362nd Tactical Electronic Warfare Squadron (TEWS) (part 
of the 56th Special Operations Wing) at the Nakhon Phanom 
Royal Thai Air Force Base (NKP).  He identified the following 
in-service stressors: (1) a barracks at TSN being hit 
resulting in several people being killed; and (2) being 
assigned to the "Baron 52" mission, but being pulled from 
the mission at the last minute (the plane involved in the 
mission was shot down).  The Veteran stated that he knew the 
men killed on the Baron 52 mission well, and provided names 
of 4 of the 8 men.  

VA requested verification regarding the Baron 52 incident as 
described by the Veteran, specifically information about 
casualties identified by the Veteran were requested.  A June 
2005 response from the United States Armed Services Center 
for Research of Unit Records (formerly USASCRUR, then CURR, 
now the Joints Services Records Research Center (JSRRC)) 
verifies that eight Air Force members (including the four who 
were mentioned by the Veteran) were reported missing in 
action while on an operational mission on February 5, 1973.  
The EC-47 aircraft they were on did not return to friendly 
control and they were declared missing in action at that 
time.  The status of the members of the flight was changed to 
Killed In Action after the wreckage of the aircraft was 
found.  Four of the Airmen had been assigned to the 361st 
TEWS and the other four to the 6994th Security Squadron.   

A partial transcript of oral history obtained from four 
members of the Command who were in Southeast Asia and 
associated with the Baron 52 activity at that time is of 
record.  The record reflects that Baron 52 was assigned to 
DET 3, 6994th Security Squadron.  Testimony reveals that at 
the time of the incident, the 6994th Security Squadron was at 
NKP, but DET 3 of the 6994th Security Squadron was at Ubon, 
Thailand.  The plane had three operators and one maintenance 
man from the 361st TEWS making up the "frontend crew" and 
four members of the Security Squadron in the rear of the 
plane.  JSRRC verified that the 361st TEWS was stationed at 
NKP during 1973. 

The Veteran has also claimed that while he was at TSN, a 
barracks was hit and several people were killed.  In August 
2005, a CURR reply was received that indicated after a review 
of unit histories, the report titled "Air Base Defense in 
the Republic of Vietnam 1961-1973," and the U.S. Air Force 
casualty files, covering the June to September 1972 period, 
no casualties or hostile attacks against TSN were reported.  
However, the Board recognizes that the report titled "Air 
Base Defense in the Republic of Vietnam 1961-1973," shows 
that TSN was attacked on September 10, 1972.  The attack was 
classified as a "standoff" attack with three rounds 
impacting on base and no US or Republic of Vietnam (RVN) 
casualties (Killed In Action or Wounded In Action).  There 
are no attacks on TSN listed in June, July, or August 1973.  

It is unclear from the record before the Board what units the 
Veteran was assigned to at various times during his overseas 
tour.  While some of the Veteran's personnel records have 
been requested and obtained, the form showing unit 
assignments was not among them.  Regarding location, service 
treatment records show that various entries were made at TSN 
(in Vietnam), and NKP (in Thailand).  The Veteran's presence 
at TSN is shown in a June 17, 1972 treatment record and 
dental records from June 9th, 15th and 17th, 1972.  The 
Veteran's presence at NKP is shown in a July 4, 1972 
treatment record and dental records from July 14th, 1972 and 
October 26, 1972.  One dental record shows the June entries 
noted above at TSN directly followed by a July 5, 1972 date 
stamp and the words "NAKHON PHANOM RTAFB, THAILAND."  
According to a Department of Defense Form 214 (DD-214) 
(separation document), the Veteran's first term of service 
expired February 14, 1973, when he was in Thailand at NKP, 
assigned to DET 1/362 TEWS, PACAF.  

When the RO requested the Veteran's personnel records, the 
request was made with PIES Code 019, which is a request for 
select documents from the Veteran's personnel file-such as 
certain pages from the Air Force Form 7, Airman Military 
Record.  See VBA Adjudication Procedure Manual M21-1 Manual 
Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 1, Section D, 
14(e) and (f).  As it is still unclear what units the Veteran 
was assigned to at certain times, and that the personnel 
record could contain other information that may be relevant 
to this case, the Veteran's entire personnel record should be 
requested using PIES Code 018.  

Also regarding units of assignment, a December 2006 report 
from the JSRRC states that the Station List did not show that 
the 362nd TEWS was active during 1973.  However, the 
Veteran's DD-214 and other personnel records show that he was 
part of 1/362nd TEWS in early 1973.  Further attempts should 
be made with the appropriate agencies, to include again 
contacting JSRRC, to obtain information regarding the combat 
status of the 362nd TEWS in 1972 and 1973.  

Turning to another matter, the Board notes that the claims 
file contains a letter (received after the last adjudication 
by the RO) from Mr. EC, who stated that he served with the 
Veteran in Vietnam and Thailand.  According to Mr. EC, he and 
the Veteran were stationed at TSN and assigned to the 310th 
Air Commando Squadron where they delivered cargo all over 
Vietnam under hostile fire from the Vietcong and North 
Vietnamese.  He states that in September 1972, he and the 
Veteran received orders to join the 18th SOS at NKP in 
Thailand.  According to Mr. EC, later in 1972, they were sent 
to Da Nang Air Base where they received heavy rocket and 
automatic weapon fire from the ground, as well as mortar and 
rocket rounds at night and during the day.  They returned to 
NKP in 1973 and were transferred to the 362nd TEWS to fly 
recon missions over Vietnam, Cambodia and Laos.  After that, 
he and the Veteran were reportedly sent to Ubon Royal Thai 
Air Base.  At Ubon, they were supposed to fly a recon mission 
but the aircraft commander told them that they were not 
needed.  That plane crashed and the crew members were lost.  

While this statement appears to support some of the Veteran's 
assertions, the RO should take appropriate action to verify 
whether Mr. EC served with the Veteran, to include attempting 
to contact Mr. EC, if possible.  

Also, service personnel records show that the Veteran's 
decorations include the Vietnam Service Medal, Republic of 
Vietnam Campaign Medal, Air Force Outstanding Unit Award with 
Valor, Republic of Vietnam Gallantry Cross with Palm, and the 
Air Medal.  The RO should request that the Veteran submit any 
citations issued in connection with the receipt of these 
awards.    

To ensure that all due process requirements are met, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The notice letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its notice to the Veteran meets the 
requirements of the decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)-particularly as regards disability 
ratings and effective dates-as appropriate.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim should include consideration 
of all evidence added to the record since the RO's last 
adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  
The Veteran should be asked to submit any 
citations issued in connection with the 
receipt of military awards.

The RO should ensure that its letter meets 
the requirements of Dingess/Hartman (cited 
to above).  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

3.  The RO should request the Veteran's 
entire personnel record using PIES Code 
018.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

4.  The RO should make further attempts 
with the appropriate agencies, to include 
again contacting JSRRC, to obtain 
information regarding the combat status of 
the 362nd TEWS in 1972 and 1973.  

5.  The RO should take appropriate action 
to verify whether Mr. EC served with the 
Veteran, to include attempting to contact 
Mr. EC, if possible.  

6.  Any additional action necessary for 
independent verification of the Veteran's 
claimed stressors, to include follow-up 
action requested by any contacted entity, 
should be accomplished.  If the search for 
corroborating records leads to negative 
results, the RO should notify the Veteran 
of this fact, explaining the efforts 
taken, and describing any further action 
(if any) to be taken.  

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence (to 
particularly include all that added to the 
record since the RO's last adjudication of 
the claim) and legal authority.

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative (if he 
obtains one) an appropriate supplemental 
SOC that includes clear reasons and bases 
for all determinations, and afford 
him/them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

